Citation Nr: 1225928	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a brain tumor meningioma, or residuals thereof, to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's service connection claim was previously denied by the Board within an April 2010 decision.  He subsequently appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated the Board's April 2010 denial and remanded the issue to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran submitted additional evidence to the Board.  This evidence consisted chiefly of various studies suggesting a possible nexus between various forms of radiation, including radiofrequency radiation, and associated health risks, including tumors.  Additionally, the Veteran submitted a June 2012 statement indicating he wished this evidence to be reviewed by the RO, the agency of original jurisdiction, prior to any such consideration by the Board.  See 38 C.F.R. § 20.1304.  Pursuant to the Veteran's request, this claim must be returned to the RO for initial consideration prior to adjudication by the Board.  

Next, the Board finds the Veteran has submitted sufficient evidence to trigger VA's duty to assist him by obtaining a medical opinion.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In the present case, the Veteran has submitted competent evidence of a current disability, as well as evidence of a possible nexus between such a disability and his in-service duty as a radio operator and repairman.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an oncologist or similar expert regarding radiation and tumor development.  The Veteran need not be scheduled for physical examination unless such an examination is found to be necessary by the reviewing expert.  After review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that the Veteran's brain tumor was incurred during service, or was caused by any incident therein, to include his work operating and repairing radio equipment.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

